ICJ_101_LandMaritimeBoundary-Interpretation_CMR_NGA_1999-03-25_JUD_01_PO_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

DEMANDE EN INTERPRETATION
DE L’ARRET DU 11 JUIN 1998 EN L’AFFAIRE
DE LA FRONTIERE TERRESTRE ET MARITIME
ENTRE LE CAMEROUN ET LE NIGERIA
(CAMEROUN c. NIGERIA),
EXCEPTIONS PRELIMINAIRES

(NIGERIA c. CAMEROUN)

ARRET DU 25 MARS 1999

1999

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

REQUEST FOR INTERPRETATION OF THE
JUDGMENT OF 11 JUNE 1998 IN THE CASE
CONCERNING THE LAND AND MARITIME
BOUNDARY BETWEEN CAMEROON AND
NIGERIA (CAMEROON v. NIGERIA),
PRELIMINARY OBJECTIONS

(NIGERIA r. CAMEROON)

JUDGMENT OF 25 MARCH 1999
Mode officiel de citation:

Demande en interprétation de l'arrêt du 11 juin 1998 en l'affaire de la

Frontière terrestre et maritime entre le Cameroun et le Nigéria (Came-

roun c. Nigéria), exceptions préliminaires { Nigéria c. Cameroun), arrêt,
C.I.J. Recueil 1999, p. 31

Official citation:

Request for Interpretation of the Judgment of 11 June 1998 in the Case

concerning the Land and Maritime Boundary between Cameroon and

Nigeria (Cameroon v. Nigeria), Preliminary Objections (Nigeria v.
Cameroon), Judgment, C.J. Reports 1999, p. 31

 

N° de vente:
ISSN 0074-4441 Sales number 723

ISBN 92-1-070792-3

 

 

 
25 MARS 1999

ARRET

DEMANDE EN INTERPRETATION DE L’ARRET
DU 1] JUIN 1998 EN L'AFFAIRE DE LA FRONTIÈRE
TERRESTRE ET MARITIME ENTRE LE CAMEROUN

ET LE NIGERIA (CAMEROUN c. NIGERIA),
EXCEPTIONS PRELIMINAIRES

(NIGERIA c. CAMEROUN)

REQUEST FOR INTERPRETATION
OF THE JUDGMENT OF I! JUNE 1998 IN THE CASE
CONCERNING THE LAND AND MARITIME BOUNDARY
BETWEEN CAMEROON AND NIGERIA
(CAMEROON v. NIGERIA), PRELIMINARY OBJECTIONS

(NIGERIA v. CAMEROON)

25 MARCH 1999

JUDGMENT
31

INTERNATIONAL COURT OF JUSTICE

YEAR 1999 1999
25 March
General List
25 March 1999 No. 101

REQUEST FOR INTERPRETATION OF THE
JUDGMENT OF 11 JUNE 1998 IN THE CASE
CONCERNING THE LAND AND MARITIME
BOUNDARY BETWEEN CAMEROON AND
NIGERIA (CAMEROON vy. NIGERIA),
PRELIMINARY OBJECTIONS

(NIGERIA vy. CAMEROON)

Article 60 of the Statute — Jurisdiction of the Court to entertain a request
for interpretation of a judgment on preliminary objections — Request can relate
only to the operative part of the judgment and to reasons inseparable therefrom.

Admissibility of the request for interpretation:

Need to avoid impairing the finality of the judgment to be interpreted or
delaying implementation thereof — Primacy of the principle of res judicata.

Judgment of 11 June 1998 — Rejection of Nigeria's sixth preliminary objec-
tion — Question of the conditions for admissibility of an application at the time
of its introduction, and the question of the admissibility of the presentation of
additional facts and legal grounds — Principle that the freedom to present addi-
tional facts and legal considerations not included in the application is subject to
the limitation that the dispute must not be transformed — Finding that Cam-
eroon had not so transformed the dispute — Additional “incidents” and addi-
tional “facts” — Principle of audi alteram partem.

Submissions of the request already considered and rejected in the Judgment of
11 June 1998 — Submissions seeking to remove from the Court's consideration
elements of fact and law the presentation of which has already been authorized
by that Judgment, or which have not yet been put forward.

Costs — Articles 64 of the Statute and 97 of the Rules — General rule that
each party shall bear its own costs.
REQUEST FOR INTERPRETATION (JUDGMENT) 32

JUDGMENT

Present: President SCHWEBEL; Vice-President WEERAMANTRY; Judges Opa,
BEDJAOUI, GUILLAUME, RANJEVA, HERCZEGH, SHI, FLEISCHHAUER,
KOROMA, VERESHCHETIN, HIGGINS, PARRA-ARANGUREN, KOOIJMANS;
Judges ad hoc MBAYE, AnBoLa; Registrar VALENCIA-OSPINA.

In the case concerning the request for interpretation of the Judgment of
11 June 1998,

between

the Federal Republic of Nigeria,
represented by

H.E. Mr. Alhaji Abdullahi Ibrahim, SAN, OFR, Honourable Attorney-
General of the Federation and Minister of Justice,

as Agent,
and

the Republic of Cameroon,
represented by

H.E. Mr. Laurent Esso, Minister of Justice, Keeper of the Seals,

as Agent;

Mr. Maurice Kamto, Professor at the University of Yaoundé IT, Member of
the Paris Bar,

Mr. Peter Ntamark, Professor of Law at the Faculty of Laws and Political
Science, University of Yaoundé I], Barrister-at-Law, member of the Inner
Temple,

as Co-Agents;

Mr. Alain Pellet, Professor at the University of Paris X-Nanterre and at
the Institut d’études politiques, Paris,

as Deputy-Agent,

THE Court,

composed as above,
after deliberation,

delivers the following Judgment:

1. On 28 October 1998, the Government of the Federal Republic of Nigeria
(hereinafter called “Nigeria”) filed in the Registry of the Court an Application
instituting proceedings dated 21 October 1998, whereby, referring to Article 98
of the Rules of Court, it requested the Court to interpret the Judgment
delivered by the Court on 11 June 1998 in the case concerning the Land and
Maritime Boundary between Cameroon and Nigeria (Cameroon v. Nigeria),
Preliminary Objections.
REQUEST FOR INTERPRETATION (JUDGMENT) 33

2. Pursuant to Article 40, paragraph 2, of the Statute, the Application was
forthwith communicated to the Government of the Republic of Cameroon
(hereinafter called “Cameroon”) by the Deputy-Registrar. At the same time,
the Parties were informed that the senior judge, acting pursuant to Articles 13,
paragraph 3, and 98, paragraph 3, of the Rules of Court, had fixed 3 December
1998 as the time-limit for Cameroon to submit its written observations on
Nigeria’s request for interpretation.

3. Pursuant to Article 40, paragraph 3, of the Statute, all States entitled to
appear before the Court were informed of the Application.

4. On 13 November 1998, within the time-limit fixed, the Government of
Cameroon filed in the Registry its written observations on the Nigerian request.

5. In light of the dossier thus submitted to it, the Court, considering that it
had sufficient information on the positions of the Parties, did not deem it
necessary to invite them “to furnish further written or oral explanations”, as
Article 98, paragraph 4, of the Rules allows it to do.

6. Since the Court included upon the Bench no judge of the nationality of
the Parties, each of them availed itself of the right conferred by Article 31, para-
graph 3. of the Statute to proceed to choose a judge ad hoc to sit in the case:
Nigeria chose Mr. Bola Ajibola and Cameroon Mr. Kéba Mbaye.

%

7. In the course of the proceedings the Parties presented the following sub-
missions :

On behalf of Nigeria:
in the Application:

“On the basis of the foregoing considerations, Nigeria requests the
Court to adjudge and declare that the Court’s Judgment of 11 June 1998 is
to be interpreted as meaning that:

so far as concerns the international responsibility which Nigeria is said
to bear for certain alleged incidents:

fa) the dispute before the Court does not include any alleged incidents
other than (at most) those specified in Cameroon’s Application of
29 March 1994 and Additional Application of 6 June 1994;

(b} Cameroon’s freedom to present additional facts and legal consid-
erations relates (at most) only to those specified in Cameroon’s
Application of 29 March 1994 and Additional Application of
6 June 1994; and

(c} the question whether facts alleged by Cameroon are established or
not relates (at most) only to those specified in Cameroon’s Applica-
tion of 29 March 1994 and Additional Application of 6 June 1994.”

On behalf of Cameroon:
in the written observations:
“On these grounds,

Having regard to the request for interpretation submitted by the Federal
Republic of Nigeria dated 21 October 1998, the Republic of Cameroon
makes the following submissions:
REQUEST FOR INTERPRETATION (JUDGMENT) 34

1. The Republic of Cameroon leaves it to the Court to decide whether it
has jurisdiction to rule on a request for interpretation of a decision handed
down following incidental proceedings and, in particular, with regard to a
judgment concerning the preliminary objections raised by the defending
Party;

2. The Republic of Cameroon requests the Court:

— Primarily:

To declare the request by the Federal Republic of Nigeria inadmissible;
to adjudge and declare that there is no reason to interpret the Judgment of
11 June 1998;

— Alternatively:

To adjudge and declare that the Republic of Cameroon is entitled to
rely on all facts, irrespective of their date, that go to establish the continu-
ing violation by Nigeria of its international obligations; that the Republic
of Cameroon may also rely on such facts to enable an assessment to be
made of the damage it has suffered and the adequate reparation that is due
to it.”

x * x

8. The Court will first address the question of its jurisdiction over the
request for interpretation submitted by Nigeria. Nigeria states that, in the
case concerning the Land and Maritime Boundary between Cameroon
and Nigeria, Cameroon alleged that Nigeria bore international responsi-
bility “for certain incidents said to have occurred at various places at
Bakassi and Lake Chad and along the length of the frontier between
those two regions”. Cameroon is also said to have “made allegations
involving a number of such incidents in its Application of 29 March
1994, its Additional Application of 6 June 1994, its Observations of
30 April 1996... and during the oral hearings held from 2 to 11 March
1998”. According to Nigeria, Cameroon had “also said that [it] would be
able to provide information as to other incidents on some unspecified
future occasion”. Nigeria contends that the Court’s Judgment of 11 June
1998 does not specify “which of these alleged incidents are to be consid-
ered further as part of the merits of the case”. Thus Nigeria maintains
that the Judgment “is unclear [as to] whether Cameroon was entitled at
various times, after the submission of its Amended Application, to bring
before the Court new incidents”.

Nigeria further emphasizes “the inadmissibility of treating as part of
the dispute brought before the Court by the Applications of March
and June 1994 alleged incidents occurring subsequently to June 1994”.
Cameroon, it is said, is entitled in this case to submit, in due course, only
“additional facts in amplification of incidents previously adverted to”: it
was not entitled to submit “entirely new and discrete incidents which are
made the subject of new claims of responsibility”. The Judgment of
11 June 1998 was accordingly to be interpreted as meaning “that so far as
concerns the international responsibility [of] Nigeria . . . the dispute

7
REQUEST FOR INTERPRETATION (JUDGMENT) 35

before the Court does not include any alleged incidents other than (at
most) those specified in [the] Application ... and Additional Application”.

9. For its part, Cameroon recalls in its written observations on
Nigeria’s request for interpretation that, in its Judgment of 11 June 1998,
the Court rejected seven of the preliminary objections of lack of jurisdic-
tion and inadmissibility raised by Nigeria and stated that, in the circum-
stances of the case, the eighth objection was not of an exclusively pre-
liminary character; in that Judgment, the Court further recognized that it
had jurisdiction to adjudicate upon the dispute and found that the Appli-
cation filed by the Republic of Cameroon on 29 March 1994, as amended
by the Additional Application of 6 June 1994, was admissible. Cameroon
declares that the Parties “do not have to ‘apply’ such a judgment; they
only have to take note of it”. While leaving the question to the apprecia-
tion of the Court, it states that “there are very serious doubts about the
possibility of bringing a request for interpretation of a judgment concern-
ing preliminary objections”.

%

10. Article 60 of the Statute provides: “The judgment is final and
without appeal. In the event of dispute as to the meaning or scope of the
judgment, the Court shall construe it upon the request of any party.”
This provision is supplemented by Article 98 of the Rules of Court,
paragraph | of which provides: “In the event of dispute as to the mean-
ing or scope of a judgment any party may make a request for its interpre-
tation...”

By virtue of the second sentence of Article 60, the Court has jurisdic-
tion to entertain requests for interpretation of any judgment rendered by
it. This provision makes no distinction as to the type of judgment con-
cerned. It follows, therefore, that a judgment on preliminary objections,
just as well as a judgment on the merits, can be the object of a request for
interpretation. However,

“the second sentence of Article 60 was inserted in order, if necessary,
to enable the Court to make quite clear the points which had been
settled with binding force in a judgment, . . . a request which has not
that object does not come within the terms of this provision” (Inter-
pretation of Judgments Nos. 7 and 8 (Factory at Chorzow), Judg-
ment No. 11, 1927, P.C.LJ., Series A, No. 13, p. 11).

In consequence, any request for interpretation must relate to the opera-
tive part of the judgment and cannot concern the reasons for the judg-
ment except in so far as these are inseparable from the operative part.
11. In the case concerning the Land and Maritime Boundary between
Cameroon and Nigeria, Nigeria had put forward a sixth preliminary
objection “to the effect that there is no basis for a judicial determination

8
REQUEST FOR INTERPRETATION (JUDGMENT) 36

that Nigeria bears international responsibility for alleged frontier incur-
sions”. In its Judgment of 11 June, the Court summarized Nigeria’s posi-
tion on this point:

“Nigeria contends that the submissions of Cameroon do not meet
the standards required by Article 38 of the Rules of Court and
general principles of law regarding the adequate presentation of
facts... [W]hat Cameroon has presented to the Court does not give
Nigeria the knowledge which it needs . . . Similarly, in Nigeria’s
view, the material submitted is so sparse that it does not enable the
Court to carry out fair and effective judicial determination . .. While
Nigeria acknowledge[d] that a State has some latitude in expand-
ing later what it ha[d] said in its Application and in its Memorial,
Cameroon [was] said to be essentially restricted in its elaboration
to the case as presented in its Application.” (LC. J. Reports 1998,
p. 317, para. 96.)

In the operative part of its Judgment of 1! June 1998, the Court
“fr ejects the sixth preliminary objection”. The reasons for this are set
out in paragraphs 98 to 101 of the Judgment. These deal in detail with
Cameroon’s rights as regards the presentation of “facts and legal consid-
erations” that it might wish to put forward in support of its submissions
seeking a ruling against Nigeria (ibid., p. 318, para. 99). These reasons
are inseparable from the operative part of the Judgment and in this
regard the request therefore meets the conditions laid down by Article 60
of the Statute in order for the Court to have jurisdiction to entertain a
request for interpretation of a judgment.

* *

12. The Court will now examine the admissibility of the request of
Nigeria. The question of the admissibility of requests for interpretation
of the Court’s judgments needs particular attention because of the need
to avoid impairing the finality, and delaying the implementation, of these
judgments. It is not without reason that Article 60 of the Statute lays
down, in the first place, that judgments are “final and without appeal”.
Thereafter, the Article provides that in the case of a “dispute as to the
meaning or scope of the judgment”, it shall be construed by the Court
upon the request of any party. The language and structure of Article 60
reflect the primacy of the principle of res judicata. That principle must be
maintained. The Court adheres to what it has previously held, namely
that

“[tlhe real purpose of the request must be to obtain an interpretation
of the judgment. This signifies that its object must be solely to obtain
clarification of the meaning and the scope of what the Court has
decided with binding force, and not to obtain an answer to questions
not so decided. Any other construction of Article 60 of the Statute

9
REQUEST FOR INTERPRETATION (JUDGMENT) 37

would nullify the provision of the article that the judgment is final
and without appeal.” (Request for Interpretation of the Judgment of
20 November 1950 in the Asylum Case, Judgment, I.C.J. Reports
1950, p. 402.)

In its Judgment on the Application for Revision and Interpretation of the
Judgment of 24 February 1982 in the Case concerning the Continental
Shelf (Tunisia/Libyan Arab Jamahiriya) { Tunisia v. Libyan Arab Jama-
hiriya), the Court similarly held that

“[it is however a condition of admissibility of a request for interpre-
tation . .. that the real purpose of the request be to obtain an inter-
pretation — a clarification of that meaning and scope (1. C.J. Reports
1985, p. 223, para. 56)”.

13. In the present case, the Court would initially recall what were
Cameroon’s submissions with regard to the alleged frontier incidents in
the case concerning the Land and Maritime Boundary between Cameroon
and Nigeria. In its Application as amended by its Additional Applica-
tion, Cameroon complained in 1994 “of grave and repeated incursions of
Nigerian groups and armed forces into Cameroonian territory all along
the frontier between the two countries”. It further requested the Court to
adjudge that the “internationally unlawful acts” alleged to have occurred
in the Bakassi and Lake Chad regions involve the responsibility of
Nigeria.

In its Memorial of 16 March 1995, Cameroon developed these submis-
sions by emphasizing that, as a result of the “internationally unlawful
acts” set out in pages 561 to 648 of the Memorial, Nigeria had incurred
international responsibility. This document dealt not only with incidents
in the Bakassi and Lake Chad regions, but also with those in other
frontier areas and in particular at Tipsan. Then, in its observations
of 30 April 1996, Cameroon confirmed its previous submissions and in
Annex I to those observations listed incidents relating to 42 localities
situated along the length of the frontier. Some of the incidents mentioned
in Cameroon's Memorial and observations had occurred after the date of
the Additional Application.

14. To these submissions, Nigeria raised its sixth objection to admis-
sibility. It argued that Cameroon’s initial Application as amended
restricted itself to vague allegations as to “the dates, circumstances and
precise locations of the alleged incursions and incidents”. It added that
this Application “made no claim as to Nigeria’s international responsi-
bility in relation to acts occurring outside Bakassi and Lake Chad”. It
considered that Cameroon must “essentially confine itself to the facts...
presented in its Application”. From this it concluded that any subsequent
attempt to enlarge the scope of the case was inadmissible and that “addi-
tions” presented subsequently with a view to establishing Nigeria’s respon-
sibility must be disregarded.

10
REQUEST FOR INTERPRETATION (JUDGMENT) 38

15. By its Judgment of 11 June 1998, the Court rejected Nigeria’s sixth
preliminary objection. The Court explained that “[tlhe decision on
Nigeria’s sixth preliminary objection hinges upon the question of whether
the requirements which an application must meet and which are set out in
Article 38, paragraph 2, of the Rules of Court are met” (C.J. Reports
1998, p. 318, para. 98). The Court added that the term “succinct” used in
Article 38, paragraph 2, of the Rules (“[the Application] shall also specify
the precise nature of the claim, together with a succinct statement of the
facts and grounds on which the claim is based”) does not mean “com-
plete” and does not preclude later additions to the statement of the facts
and grounds on which the claim is based. The Court also found that the
latitude of an applicant State, in developing what it has said in its appli-
cation, is not strictly limited, as suggested by Nigeria. The Court under-
lined, inter alia, that that conclusion cannot be drawn from the Court’s
pronouncement on the importance of the point of time of the submission
of the application as the critical date for the determination of its admis-
sibility as “these pronouncements do not refer to the content of applica-
tions (Questions of Interpretation and Application of the 1971 Montreal
Convention arising from the Aerial Incident at Lockerbie (Libyan Arab
Jamahiriya v. United Kingdom), Preliminary Objections, Judgment, L C.J
Reports 1998, p. 26, para. 44; and Questions of Interpretation and Appli-
cation of the 1971 Montreal Convention arising from the Aerial Incident
at Lockerbie (Libyan Arab Jamahiriya v. United States of America),
Preliminary Objections, Judgment, I.C.J. Reports 1998, p. 130,
para. 43)” (ibid., p. 318, para. 99). The Court wishes to reiterate that the
question of the conditions for the admissibility of an application at the
time of its introduction, and the question of the admissibility of the
presentation of additional facts and legal grounds, are two different things.
The Court indicated, in its Judgment of 11 June 1998, that the limit of the
freedom to present additional facts and legal considerations is that there
must be no transformation of the dispute brought before the Court by
the application into another dispute which is different in character.
Whether that is the case ultimately has to be decided by the Court in each
individual case in which the question arises. With regard to Nigeria’s
sixth preliminary objection, the Judgment of 1] June 1998 has concluded
that “[i]n this case, Cameroon has not so transformed the dispute” (ibid.,
p. 319, para. 100) and that Cameroon’s Application met the requirements
of Article 38 of the Rules. Thus, the Court made no distinction between
“incidents” and “facts”; it found that additional incidents constitute
additional facts, and that their introduction in proceedings before the
Court is governed by the same rules. In this respect, there is no need for
the Court to stress that it has and will strictly apply the principle of audi
alteram partem.

16. It follows from the foregoing that the Court has already clearly
dealt with and rejected, in its Judgment of 11 June 1998, the first of the
three submissions presented by Nigeria at the end of its request for inter-
pretation, namely that:

11
REQUEST FOR INTERPRETATION (JUDGMENT) 39

“{a) the dispute before the Court does not include any alleged inci-
dents other than (at most) those specified in Cameroon’s
Application of 29 March 1994 and Additional Application of
6 June 1994”,

The Court would therefore be unable to entertain this first submission
without calling into question the effect of the Judgment concerned as res
judicata. The two other submissions, namely that:

“(b) Cameroon’s freedom to present additional facts and legal
considerations relates (at most) only to those specified in
Cameroon’s Application of 29 March 1994 and Additional
Application of 6 June 1994”,

and that:

“{c) the question whether facts alleged by Cameroon are estab-
lished or not relates (at most) only to those specified in
Cameroon’s Application of 29 March 1994 and Additional
Application of 6 June 1994”,

endeavour to remove from the Court’s consideration elements of law and
fact which it has, in its Judgment of 11 June 1998, already authorized
Cameroon to present, or which Cameroon has not yet put forward. In
either case, the Court would be unable to entertain these submissions.

It follows from the foregoing that Nigeria’s request for interpretation
is inadmissible.

17. In view of the conclusions it has reached above, there is no need
for the Court to examine whether there is, between the Parties, a “dispute
as to the meaning or scope of the judgment” of 11 June 1998, as contem-
plated by Article 60 of the Statute.

18. In its written observations, Cameroon seeks not only to have the
Court declare Nigeria’s request for interpretation inadmissible, it also
requests that, in conformity with Article 97 of the Rules, Nigeria be
charged with the additional costs caused to Cameroon by Nigeria’s
request.

Article 64 of the Statute provides that “[u]nless otherwise decided by
the Court, each party shall bear its own costs”. This provision is given
effect by Article 97 of the Rules of Court. While anticipating the possi-

12
REQUEST FOR INTERPRETATION (JUDGMENT) 40

bility of exceptions, in circumstances which it does not specify, Article 64
confirms the

“basic principle regarding the question of costs in contentious pro-
ceedings before international tribunals, to the effect that each party
shall bear its own” (Application for Review of Judgement No. 158 of
the United Nations Administrative Tribunal, Advisory Opinion, LCI.
Reports 1973, p. 212, para. 98).

The Court sees no reason to depart in the present case from the general
rule set forth in Article 64 of the Statute.

19. For these reasons,
THE Court,
(1) By thirteen votes to three,

Declares inadmissible the request for interpretation of the Judgment of
11 June 1998 in the case concerning the Land and Maritime Boundary
between Cameroon and Nigeria (Cameroon v. Nigeria), Preliminary
Objections, presented by Nigeria on 28 October 1998;

IN FAVOUR: President Schwebel; Judges Oda, Bedjaoui, Guillaume, Ranjeva,
Herczegh, Shi, Fleischhauer, Vereshchetin, Higgins, Parra-Aranguren,
Kooijmans; Judge ad hoc Mbaye;

AGAINST: Vice-President Weeramantry; Judge Koroma; Judge ad hoc Ajibola.

(2) Unanimously,

Rejects Cameroon’s request that Nigeria bear the additional costs
caused to Cameroon by the above-mentioned request for interpretation.

Done in French and in English, the French text being authoritative,
at the Peace Palace, The Hague, this twenty-fifth day of March, one
thousand nine hundred and ninety-nine, in three copies, one of which
will be placed in the archives of the Court and the others transmitted to
the Government of the Federal Republic of Nigeria and the Government
of the Republic of Cameroon respectively.

(Signed) Stephen M. SCHWEBEL,
President.
(Signed) Eduardo VALENCIA-OSPINA,
Registrar.

13
REQUEST FOR INTERPRETATION (JUDGMENT) 41

Vice-President WEERAMANTRY, Judge KOROMA, and Judge ad hoc
AJIBOLA append dissenting opinions to the Judgment of the Court.

(Initialled) SMS.
(Initialled) E.V.O.

14
